 



Exhibit 10.31
AMENDMENT NO. 5
TO
$10,000,000 U.S. CREDIT AGREEMENT
     This Amendment No. 5 dated as of July 15, 2005 (this “Amendment”), is
entered into by and among Euronet Worldwide, Inc., a Delaware corporation, as
Borrower Agent and as a Borrower, PaySpot, Inc., a Delaware corporation, Euronet
USA, Inc., an Arkansas corporation, Call Processing, Inc., a Texas corporation
and TELECOMMUSA, LTD., a North Carolina corporation (each a “Borrower”, and
collectively, the “Borrowers”), and Bank of America, N.A., a national banking
association, as agent and as a lender (the “Lender”).
Recitals
     A. The Borrowers and the Lender, as agent and a lender have entered into
that certain $10,000,000 U.S. Credit Agreement dated as of October 25, 2004, as
amended, supplemented or otherwise modified by that certain Amendment No. 1 and
Limited Waiver, dated as of December 14, 2004, that certain Limited Waiver dated
as of December 23, 2004, that certain Limited Waiver dated as of February 10,
2005, that certain Amendment No. 2 dated as of March 14, 2005, that certain
Limited Waiver dated as of April 14, 2005, that certain Limited Waiver dated as
of May 11, 2005, that certain Limited Waiver dated as of May 17, 2005, that
certain Amendment No. 3 dated as of May 25, 2005, that certain Amendment No. 4
dated as June 8, 2005, that certain Limited Waiver dated as of June 9, 2005 and
that certain Supplement No. 1 dated as of June 15, 2005 (as so amended,
supplemented and modified, the “Credit Agreement”).
     B. The Borrowers have requested that the Lender grant the amendment to the
Credit Agreement as more fully described herein.
     C. Subject to the representations and warranties of the Borrowers and upon
the terms and conditions set forth in this Amendment, the Lender is willing to
grant such amendment as more fully set forth herein.
Agreement
     Now, Therefore, in consideration of the foregoing Recitals, and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, and to induce the Lender to
enter into this Amendment, the Borrowers and the Lender hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used herein but not otherwise
defined herein shall have the meaning assigned to such terms in the Credit
Agreement.
SECTION 2. Amendment. Section 10.1(f) of the Credit Agreement is hereby amended
by amending and restating such Section in its entirety to read as follows:
     ”(f) Indebtedness in respect of performance bonds and surety bonds incurred
in the ordinary course of the Borrowers’ business;”

1



--------------------------------------------------------------------------------



 



SECTION 3. Limitations on Amendment.
     3.1 The amendment set forth in Section 2 above is effective for the
purposes set forth herein and will be limited precisely as written and will not
be deemed to (a) be a consent to any amendment, waiver or modification of any
other term or condition of the Credit Agreement or any other Loan Document,
(b) otherwise prejudice any right or remedy which the Agent or the Lenders may
now have or may have in the future under or in connection with the Credit
Agreement or any other Loan Document or (c) be a consent to any future
amendment, waiver or modification of any other term or condition of the Credit
Agreement or any other Loan Document.
     3.2 This Amendment is to be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein waived or
amended, are hereby ratified and confirmed and will remain in full force and
effect.
SECTION 4. Representations and Warranties. In order to induce the Lender to
enter into this Amendment, the Borrowers represent and warrant to the Lender as
follows:
     4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents (other than those
which expressly speak as of a different date) are true, accurate and complete in
all material respects as of the date hereof and (b) no Default or Event of
Default has occurred and is continuing;
     4.2 Each Borrower has the corporate power and authority and legal right to
execute and deliver this Amendment and to perform its obligations hereunder.
Such execution and delivery have been duly authorized by proper proceedings, and
this Amendment constitutes the legal, valid and binding obligations of each
Borrower, enforceable against each of them in accordance with their respective
terms;
     4.3 The articles of incorporation, bylaws and other organizational
documents of each Borrower delivered to the Lender as a condition precedent to
the effectiveness of the Credit Agreement are true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect; and
     4.4 The execution, delivery and performance of this Amendment will not
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on any Borrower, any provision of each Borrower’s respective
articles or certificate of incorporation, by-laws or other charter documents, or
the provisions of any indenture, instrument or other written or oral agreement
to which any Borrower is a party or is subject or by which any Borrower or any
of its property is bound, or conflict therewith or constitute a default
thereunder, or result in the creation or imposition of any Lien in, of or on any
of its property pursuant to the terms of any such indenture, instrument or
agreement. No order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by, any Governmental
Authority is required by or in respect of the Borrowers to authorize or is
required in connection with the execution, delivery and performance of or the
enforceability of this Amendment.

2



--------------------------------------------------------------------------------



 



SECTION 5. Expenses. The Borrowers, jointly and severally, agree to pay to
Lender upon demand, the amount of any and all out-of-pocket expenses, including
the reasonable fees and expenses of its counsel, which Lender may incur in
connection with the preparation, documentation, and negotiation of this
Amendment and all related documents.
SECTION 6. Reaffirmation. Each Borrower hereby reaffirms its obligations under
each Loan Document to which it is a party.
SECTION 7. Effectiveness. This Amendment will become effective as of the date
hereof upon the execution and delivery of this Amendment, whether the same or
different copies, by each Borrower and Lender.
SECTION 8. Governing Law. This Amendment will be governed by and will be
construed and enforced in accordance with the laws of the State of Missouri.
SECTION 9. Claims, Counterclaims, Defenses, Rights of Set-Off. Each Borrower
hereby represents and warrants to the Lender that it has no knowledge of any
facts what would support a claim, counterclaim, defense or right of set-off.
SECTION 10. Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts will be deemed an original of this Amendment.

3



--------------------------------------------------------------------------------



 



Exhibit 10.31
     In Witness Whereof, the parties hereto have caused this Amendment to be
executed as of the date first written above.

          BORROWERS: EURONET WORLDWIDE, INC.,
a Delaware corporation
      By:   /s/ Rick Weller         Name:   Rick Weller        Title:  
Executive Vice President and Chief Financial Officer        PAYSPOT, INC.
a Delaware corporation
      By:   /s/ Jeff Newman         Name:   Jeff Newman        Title:   Vice
President        EURONET USA, INC.
an Arkansas corporation
      By:   /s/ Jeff Newman         Name:   Jeff Newman        Title:   Vice
President        CALL PROCESSING, INC.
a Texas corporation
      By:   /s/ Rick Weller         Name:   Rick Weller        Title:   Vice
President        TELECOMMUSA, LTD.
a North Carolina corporation
      By:   /s/ Rick Weller         Name:   Rick Weller        Title:   Chief
Financial Officer      AGENT AND LENDER: BANK OF AMERICA, N.A.
      By:   /s/ John P. Mills         Name:   John P. Mills        Title:   Vice
President     

Signature Page to Amendment No. 5 to U.S. Credit Agreement